DETAILED ACTION
Status of Claims
	Claims 1-8 are pending.
	Claims 1-2 and 4-5 are withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Rejections
	The previous grounds of rejection stand.
	New grounds of rejection under 35 U.S.C. 103 are necessitated by amendment. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hori (JP 2016-060918) in view of Hingley et al. (US 2013/0213813).
Koizumi et al. (JP 2011-149071) is herein cited as evidence.
Regarding claim 3, Hori discloses forming a decorative trivalent chromium plating to form a plated coating (title) (= a method for manufacturing a plated product having a trivalent chromium plating film), comprising:
Forming a decorative trivalent chromium plating film onto a member using an electroplating bath including for example sodium thiocyanate and fine particles of diamond (page 3) (= forming a trivalent chromium plating film onto an object to be plated by 
After processing a to-be-plated member with the trivalent chromium carrying out the process of chromate (page 4) (= applying a chromate treatment onto the trivalent chromium plating film).  Koizumi is herein cited as evidence for disclosing that fine particles of diamond in the field of metal electroplating are indicative of nano-sized diamonds with dimensions such as 1-1000 nm (abstract).   
Hori discloses the claimed invention as described above.  Hori discloses the same method and materials as claimed however Hori is silent in regards to the color of the decorative coating, however, it is well known in the field of chromium electroplating that a trivalent chromium electroplated layer is dark colored such as black as taught by Hingley [0057].  It would have been expected and/or obvious to one of ordinary skill in the art that following the method of Hiro would result in a black trivalent coating because Hingley indicates that following such a process leads to a black coating [0057].  Regarding the nanodiamond and thiocyanate ion as color enhancers, the teachings of Hori are inclusive of these elements and the labeling as color enhancers does not further limit the claimed method.  Moreover, Hori is directed towards a decorative coating therefore any elements present in the electroplating solution may be considered color enhancing for decorative purposes.     
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hori (JP 2016-060918), in view of Hingley et al. (US 2013/0213813) and in further view of Koizumi et al. (JP 2011-149071).
Regarding claim 6, Hori and Hingley disclose the claimed invention as applied above.  Hori is silent in regards to the concentration of the diamonds present therefore in order to practice the invention of Hori in view of Hingley, one of ordinary skill in the art would look to the art for workable concentrations and arrive at a reference such as Koizumi.  Koizumi discloses a metal electroplating solution comprising diamond fine particles present in a concentration between 0.1 – 20 g/L (page 3). The range of Koizumi overlaps the claimed range therefore a prima facie case of obviousness exists. Further, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP § 2144.05 II A).  
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hori (JP 2016-060918), in view of Hingley et al. (US 2013/0213813) and in view of Koizumi et al. (JP 2011-149071) and Chapaneri et al. (US 2012/0111731).
Regarding claims 7-8, Hori and Hingley disclose the claimed invention as applied above.  The combination is silent in regards to the concentration of the diamond and thiocyanate ion in the electroplating bath, therefore, in order to practice the invention of Hori in view of Hingley one of ordinary skill in the art would look to the art for workable ranges and arrive at references such as Koizumi and Chapaneri. 
Koizumi discloses a metal electroplating solution comprising diamond fine particles present in a concentration between 0.1 – 20 g/L (page 3). The range of Koizumi overlaps the claimed range therefore a prima facie case of obviousness exists. Chapaneri discloses a chromium based electroplating solution comprising a concentration of thiocyanate ions including prima facie case of obviousness exists. Further, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP § 2144.05 II A).  

Response to Arguments
Applicant's arguments filed 20 May 2021 have been fully considered but they are not persuasive. On page 5, the argument states that Hori merely lists components in the plating solution that may be contained but does not specify the particular combination of the components of claim 3.  The Examiner respectfully disagrees with this analysis.  As the Applicant acknowledged, the teachings of Hori positively recite the inclusion of diamonds and thiocyanate in the chromium plating solution.  Hori has identified a finite number of elements that result in a predictable solution and one of ordinary skill in the art would have a reasonable expectation of success by combining for example diamonds and thiocyanate.  The argument continues on page 5 stating that Hori does not identify the components as color enhancers and therefore the components are not disclosed as claimed.  The Examiner respectfully disagrees with this analysis.  The components including diamond and thiocyanate are included in the electroplating solution of Hori.  No further requirement is present in the claims.  The designation of the components as color enhancers is merely a labeling of the components without requiring any structural or compositional difference.  Moreover, the teachings of Hori are directed towards a .  
On pages 5-6 the argument states that ‘fine particles of diamonds’ are not ‘nanodiamonds’.  The argument further states that the prior art does not identify a sizing of less than 1 micron and therefore does not disclose the claimed nanodiamonds.  The Examiner respectfully disagrees with this analysis.  The argument is not commensurate in scope with the claimed invention because he instant claims do not require a specific dimension beyond ‘nano’.  Additionally, the rejection is inclusive of an evidentiary reference Koizumi et al. which explicitly states that fine particles of diamond are indicative of nano dimensions (1-1000 nm).   The arguments do not appear to address the cited reference Koizumi et al.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.